

Exhibit 10.1
 
CONFIDENTIAL TERM SHEET


Parties:
WiFiMed, Inc., a Delaware corporation ("WIFI"); a to be formed subsidiary
("Newco"); and Bellacasa Productions, Inc., a Nevada corporation ("BCSP")
trading on the OTC Bulletin Board under the symbol "BCSP".



Capitalization:
Approximately 40,000,000 BCSP common stock issued and outstanding and
approximately 7,300,000 WIFI common stock issued and outstanding.



Reverse Merger:
It is the desire of the parties that WIFI and BCSP enter into a tax free share
exchange agreement under IRS Section 368 (a) (b) (the “Reverse Merger”) in a
private transaction structured to be exempt from registration under the
Securities Act of 1933 and which, for accounting purposes, will be treated as a
reverse merger. The parties shall enter into a share exchange or merger
agreement whereby the outstanding capital stock of WIFI will be exchanged for
shares of common stock of BCSP in a Reverse Merger. The combined company shall
hereinafter be referred to as Newco. Prior to the consummation of the Reverse
Merger, each party shall have conducted its due diligence on the other party and
shall have been satisfied as to the results of such due diligence in its sole
discretion.




 
The reverse merger only includes the BCSP shell and does not include any BCSP
assets.



On the effective date of the Reverse Merger, shareholders of BCSP shall own 14%
of the shares of Newco. Pursuant to a share exchange or merger agreement and
without giving effect to the private placement of WIFI shares, the WIFI
shareholders shall receive shares of Newco so that as a result of the Reverse
Merger, the WIFI shareholders shall hold 86% of Newco.


On the effective date of the Reverse Merger, all officers and directors of BCSP
shall resign and WIFI shall appoint new officers and directors of Newco. BCSP
will be offered one Board position with Newco.


Approvals:
Each party shall obtain such approvals from its Board of Directors, shareholders
and any third parties as are necessary to consummate the transactions herein
contemplated. Effectiveness of the Reverse Merger is subject to SEC review.




 
 

--------------------------------------------------------------------------------

 

Information
Statement:
BCSP shall file an information statement with the SEC whereby the Company shall
effect (i) the increase in authorized capital; (ii) the 1:10 reverse split; and
(iii) the Reverse Merger.



Audit:
WIFI has prepared audited financial statements through Rotenberg & Co.

 
Commissions:
WIFI and BCSP shall each indemnify the other parties with respect to the payment
of any commissions or finder’s fees in connection with any transaction described
herein.



Counsel:
Arnstein & Lehr, LLP shall represent WIFI. BCSP shall retain separate counsel
and sign the requisite waivers.



Document
Preparation:
WIFI counsel shall be responsible for the preparation of the information
statement, share exchange or merger agreement and all other material agreements
related to the Reverse Merger, as described in Schedule A, which such documents
shall be mutually satisfactory to the parties. BCSP shall only be responsible
for its attorneys’ fees in connection with its review of the documents related
to the Reverse Merger, as well as its costs and expenses related to the
information statement. Each party shall make arrangements for its employees,
attorneys and accountants to be available for consultation by the other party
and its representatives and will respond fully and promptly to the due diligence
requests.



Termination/
Reasonable
Cause:
The terms set forth on this Term Sheet may be terminated without penalty for
either party if (i) pursuant to the share exchange or merger agreement, the
parties are unable to reach an acceptable and fair allocation of shares to the
WIFI shareholders in exchange for the business and assets being merged into
BCSP; (ii) fraud by other party; (iii) failure to obtain SEC approval (clear
comments) of the information statement on or before November 30, 2006; or (iv)
termination as otherwise provided under a definitive share exchange or merger
agreement.



For BCSP if there is a material change in the business or financial condition of
WIFI on or before September 8, 2006.


For WIFI if BCSP fails to file periodic reports with the SEC.


Term:
The terms set forth on this Confidential Term Sheet shall expire on December 31,
2006, 5:00 pm ET, unless extended by the mutual consent of the parties hereto,
and thereafter neither party shall have any obligation to the other party except
as specifically set forth herein.



 
 
2

--------------------------------------------------------------------------------

 

Exclusive Dealing:
Until the earlier of September 8, 2006 or the signing of a definitive share
exchange or merger agreement, BCSP and WIFI will not enter into any agreement,
discussion, or negotiation with, or provide information to, any other consulting
firm, investment banking firm, corporation, or other person, or solicit,
encourage, entertain or consider any inquiries or proposals, with respect to
financing, the issuance of securities, or a reverse merger transaction.



Confidentiality:
All information furnished by any party hereto shall be treated as the sole
property of the party furnishing the information until consummation of the
transactions contemplated herein and, if such transaction shall not occur, each
party shall return to the party which furnished such information all documents
or other material containing, or reflecting or referring to such information and
all copies thereof. The parties shall keep confidential all information
discussed herein, and shall not directly or indirectly use such information for
any competitive or other commercial purpose.




 
No press release or public announcement of this Term Sheet shall be made without
the consent of both parties. All press releases and public announcements
regarding the transaction contemplated by this Term Sheet will be prepared by
WIFI counsel, and reviewed prior to release by BCSP or its designated parties.




 
3

--------------------------------------------------------------------------------

 

If the foregoing correctly reflects the understanding between us, please sign,
date and return the enclosed copy of this Term Sheet, which will then constitute
an agreement with respect to the foregoing matters. This letter may be executed
simultaneously in two or more counterparts, each of which shall constitute an
original, but all of which together shall constitute one and the same
instrument.
 



 
BELLACASA PRODUCTIONS, INC.
         
/s/ Marshall Sterman
 
Marshall Sterman, Chairman and CEO
     
/s/ Steven Preiss
 
Steven Preiss, Director
         
WIFIMED, INC.
         
/s/ Jeffrey Allen Simon
 
Jeffrey Allen Simon
 
President and CEO






 
4

--------------------------------------------------------------------------------

 

Schedule A


Information Statement
Share Exchange or Merger Agreement


To Be Prepared
 
 
 
 
5

--------------------------------------------------------------------------------

 